DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 25 AUG 2022.
Priority
This application is a CON of copending US non-provisional application 17/192,736 filed on 4 MAR 2021. US 17/192,736 is a CON of copending US non-provisional application 16/759,705 filed on 27 APR 2020. US 16/759,705 is a 371 of PCT/US2018/058456.
Applicant’s claim for the benefit of a prior-filed application PCT/US2018/058456 filed on 31 OCT 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/579,517, filed on 31 OCT 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 6 SEP 2022 has been considered by the examiner. The signed and initialed PTO Forms 1449 is mailed with this action.
Applicant’s Amendments
Applicant’s amendments and remarks filed on 25 AUG 2022 are acknowledged. Applicant has amended claim 1, cancelled claims 6-8 and 21, and added new claims 22-26.
Election of Species
In response to the requirement for species election mailed on 25 JAN 2022, Applicant elected without traverse, the species of a membrane associated hyaluronidase: HysA, an oncolytic virus: poxvirus, and modifications in the oncolytic virus genome including a mutation or deletion in gene: TK. 
Upon examination of the claims, and in view of the prior art cited below, it is apparent that PH20 comprises two sub-species of functional hyaluronidase: soluble PH20 and GPI-anchored PH20. The species restriction for PH20 in its soluble form was subsequently withdrawn, and claims 4 and 20 were rejoined.
During a telephone conversation with Atty. David S. Harburger, Reg. No. 65159, on 15  SEP 2022 a provisional election was made without traverse to prosecute the invention of elected species CXC and CXCR4, claims 22-23 and 25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 24 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
Claim Status
Claims 2-3, 6-10, 19, and 21 are cancelled. Claims 1, 4-5, 11-18, 20, and 22-26 are pending. Claim 1 is amended. Claims 5, 11, 12, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1, 4, 13-18, 20, 22-23 and 25-26 are under examination. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1, 4, 13-18, and 20 under 35 U.S.C. 102(a)(2) as being clearly anticipated by LOEW (US20170368169A1; Priority filing date: 21 MAR 2017) is withdrawn in light of Applicant’s amendments to the claim(s). LOEW did not teach a double recombinant oncolytic virus or an oncolytic virus comprising a chemokine receptor or functional variant thereof.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1, 4, 13-18, and 20 under 35 U.S.C. 103 as being unpatentable over LOEW (US20170368169A1; Priority filing date: 21 MAR 2017) as applied to claims 1 and 4 above, and further in view of BAKER (US20110053247A1; Publ. 3 MAR 2011; cited in IDS, citation #12, and in ISR of PCT/US2018/ 058456 filed with this application on 12 NOV 2021), Gmachl (Gmachl  M, et al. FEBS Letters. 1993 Dec 28;336(3):545-8), Andre (Andre B, et al. Biochemical and Biophysical Research Communications. 2011 Jul 22;411(1):175-9), and TERMAN (US20040214783A1; Publ. 28 OCT 2004) is withdrawn in light of Applicant’s amendments to the claim(s). LOEW, BAKER, Gmachl, Andre, and TERMAN did not teach a double recombinant oncolytic virus or an oncolytic virus comprising a chemokine receptor or functional variant thereof.
LOEW–Sampath–Gil–Kochneva
Claims 1, 4, 13-18, 20, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over LOEW (US20170368169A1; Priority filing date: 21 MAR 2017; cited in prior Office action), Sampath (Sampath P, et al. Oncolytic Virotherapy. 2015;4:75), Gil (Gil M, et al. PNAS. 2013 Apr 2;110(14):E1291-300), and Kochneva (Kochneva G, et al. Oncotarget. 2016 Nov 8;7(45):74171).
Before the effective filing date (EFD) of the application, LOEW disclosed viral vectors [0261-0262], [1161-1162], including, for example, modified oncolytic vaccinia virus (poxvirus) vectors lacking a TK gene [1186] (claims 1 and 13-16), comprising nucleic acids encoding exogenous multispecific or multifunctional molecules including stromal modifying moieties that comprise, for example, an enzyme molecule that degrades a tumor stroma or extracellular matrix (ECM) such as hyaluronidases including membrane-bound hyaluronidases comprising GPI-anchoring domains [0113-0115]. LOEW discloses oncolytic virus vectors comprising PH20 comprising GPI-anchors [0718]. 
LOEW did not disclose a double recombinant oncolytic virus. LOEW also did not disclose an oncolytic virus comprising a chemokine receptor or functional variant thereof.
Before the EFD of the application, Sampath clearly disclosed modified oncolytic viruses comprising a nucleic acid encoding a functional variant of CXCR4 (Applicant’s elected chemokine receptor species; see Sampath, Table 1, p. 78 and p. 79 ¶2 and internal reference #57; Gil, et al. 2013). Sampath did not teach a modified double recombinant oncolytic virus.
Before the EFD of the application, Kochneva taught that one of ordinary skill in the art would have found it obvious to generate a modified double recombinant oncolytic virus to combine anti-tumor therapeutic agents and thus enhance anti-tumor effects in vivo. Kochneva specifically taught the rational construction of a therapeutic VACV could be done using a virulent attenuated VACV strain with deletions of tk and vgf genes (claim 13)  that would selectively target tumor cells without decreasing its oncolytic capacity and that two transgenes could be simultaneously inserted into the VACV genome to enhance the therapeutic efficacy of recombinant VACV (p. 74172¶4).
Thus, one of ordinary skill in the art would have found it prima facie obvious before the EFD of the application to construct a modified double recombinant oncolytic virus comprising nucleic acids encoding a membrane-anchored hyaluronidase (that enhances ECM degradation) and a functional variant of a CXCR4 chemokine receptor because Kochneva taught constructing double recombinant oncolytic viruses comprising two therapeutic transgenes to enhance the therapeutic efficacy and because LOEW taught the therapeutic effect of hyaluronidase delivered by an oncolytic virus and because Sampath (and internal reference, Gil, et al. 2013) taught the therapeutic effect of a functional variant of a CXCR4 chemokine receptor delivered by an oncolytic virus in enhancing anti-tumor effects. A practitioner would have a reasonable expectation of success because the components, methodologies for generating double recombinant viruses, and the therapeutic effects of the components were known and taught in the art before the EFD of the application (See also Gmachl, et al. 1993, Prior Art Made of Record, below). Thus, the invention of claims 1 and 13-16 would have been obvious before the EFD of the application in view of the combined teaching of LOEW, Sampath, Gil, and Kochneva.
In regard to the limitations of claims 4 and 20, LOEW taught embodiments wherein the hyaluronidase is PH20; see, for example, [0718], [0721], [0959].
In regard to the limitations of claims 17-18 and 20, LOEW taught embodiments wherein a pharmaceutical composition comprises the therapeutic molecules [0265], [1171-1172], and wherein administration is by infusion techniques which presupposes compositions in liquid dosage form [1174-1175].
In regard to the limitations of claims 22-23 and 25, Sampath taught modified oncolytic vaccinia virus expressing a functional variant of a chemokine receptor (CXC, CXCR4; cited above and internal reference, Gil, et al.).
In regard to the limitations of claim 26, Kochneva taught that double recombinant oncolytic vaccinia viruses comprise two transgenes inserted into the oncolytic viral genome (p. 74172¶1-5 and Fig. 2A). (See also Von Beust, 1997, Prior Art Made of Record below.)
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gmachl (Gmachl M, et al. FEBS letters. 1993 Dec 28;336(3):545-8; cited in prior action) taught and reduced to practice recombinant vaccinia virus (a poxvirus) lacking the viral TK gene that expresses GPI-anchored PH20 and demonstrates that high levels of hyaluronidase activity are present in cells infected with the recombinant virus (pp. 546-547; Fig. 2; see also Arming, et al., 1997; p. 811¶3-5; and Fig. 4; Prior Art Made of Record, below.)
Cantoni (Cantoni C, et al. Immunotherapy. 2015 Aug;7(8):861-82) taught that several oncolytic viruses, assessed in clinical trials, expressed additional genes with the intent to manipulate the extracellular tumor environment (such as the extracellular matrix), to modulate the host’s immunity or to analyze the oncolytic virus spread in vivo by reporter genes. Cantoni noted that the VCN-01 virus, a human adenovirus assessed in clinical Phase I trials, was particularly designed to address one of the restrictions specific for solid tumors. The dense extracellular tumor matrix had been identified as a potential additional hurdle in virotherapy of solid tumors where the interlocked meshwork of matrix proteins forms a physical barrier that not only suppresses access of NK cells and other immune cells, but also hinders spread and penetration of the oncolytic virus, leading to suboptimal therapeutic effects. Cantoni taught that VCN-01 was designed to degrade hyaluronic acid, a major constituent of extracellular tumor matrix, via expression of the PH20 hyaluronidase. Cantoni reported that in mice with pre-established tumors, expression of PH20 hyaluronidase had been reported to increase efficacy and improve spread of the oncolytic virus within the tumor, compared with the parental virus (p. 869¶1).
Von Beust (Von Beust BR. In vivo priming of bovine T lymphocytes with vaccinia viruses expressing the bovine leukemia virus envelope gene together with bovine interleukin-4 or bovine interleukin-12. Washington State University; 1997) taught double recombinant vaccinia virus constructs wherein the exogenous nucleic acids are inserted into the viral genome.
Conclusion
	Claims 1, 4, 13-18, and 20, 22-23, and 25-26  are rejected. No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTIO-N IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automat, and ed Interview Request (AIR) at http://www.uspto.gov/interviewpractice.-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1631